Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Standfest et al (2010/0268021) in view of Mack et al (2014/0163437). 
Standfest et al discloses a device (Figure 3) having an outer cylindrical cover/tube (26), a cylindrical rechargeable vibrating core (386 enclosed in shell 38, 40 is inserted into the outer cover through hole 32) insert inside said outer cover and a sheath (12) encasing said outer cover. While Standfast et al discloses a vibrating core, it does not specifically teach an infrared and/or ultrasound core.  
Mack et al teaches another massaging device and teaches that it is well known to use an ultrasonic vibrational stimulus (abstract, paragraphs [0004] and [0025]). Therefore a modification of Standfest et al such that the vibrating core is substituted with an ultrasonic vibrating core would have been obvious to one skilled in the art since this would have been the mere substation of one well known type of vibrating stimulus for another.  

With regard to claim 6, the outer tube has an open end (28) and a closed end (16), see Figure 3. 
With regard to claims 3 and 8, Standfest et al teaches ridges (14) that are considered to be a “textured”. 
With regard to claims 5 and 10, Standfest et al teaches that the device has a charging port (78) that can be plugged into a wall outlet to charge the device (paragraph [0039]). With regard to claim 11, the vibrating core is removable in that it is inserted into hole 30 and there is nothing keeping it from being removable other than a friction fit.

With regard to claims 2 and 7, Standfest et al discloses the claimed device and the sheath is considered to be removable and/or replaceable since the sheath and outer cover are not sealed or secured to each other that would prevent removal or replacement. While Standfest et al does not specifically disclose the sheath being 3 mm thick, this is considered to be an obvious expedient to one skilled in the art in that the courtshave shown that “where the general conditions of a claim are disclosed in the
prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP2144.05(II)A), therefore to discover the optimum thickness of the sheath that works the best would have been obvious.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Standfest et al in view of Mack et al and further in view of Milton (2015/0174001).

Standfest et al discloses the claimed device and does teach using a rechargeable battery having a charging port (78) that is plugged into a wall outlet, however Standfest et al does not specifically teach a base charging unit detached from said charging port. Milton discloses a similar vibrating device and teaches (Figure 3, paragraphs [0059]- [O060]) that it is well known to use a base charging unit plugged into a wall outlet to recharge the device. Therefore a modification of Standfest et al such that the recharging unit includes a base unit would have been obvious in view of Milton which shows that such recharging base units are well known and commonly employed with such vibrating devices.

Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive. Applicant argues that “The claimed device differs from Standfest as the sheath of Standfest is obviously fixed. The device described in Standfest cannot stand alone without its sheath as it is an integral part of his device”.  However Applicant nowhere discloses where in Standfest it is taught that the sheath is fixed and as discussed in the rejection with regard to claims 2 and 7, it is considered to be removable; and further there is no language in the claims directed to the device being able to stand alone without the sheath, in fact the sheath is claimed in both of the independent claims. Standfest clearly still discloses the claimed limitations.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791